Case: 1:18-cv-05369 Document #: 155 Filed: 06/07/20 Page 1 of 1 PageID #:3941

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                        Plaintiff,
v.                                                         Case No.: 1:18−cv−05369
                                                           Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, June 7, 2020:


        MINUTE entry before the Honorable Gary Feinerman:DUPLICATE of docket
entry [153] entered on 6/5/2020. Motion to seal [147] is granted. Defendants may file
under seal Exhibits 2 and 5 to their response brief, so long as they publicly file a redacted
version of those exhibits. Motion hearing set for 7/15/2020 [150] is stricken. Enter agreed
protective order.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
